DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-20 of US application 16/262,084 filed 1/30/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 2/3/21. Claims 1, 3-4, 15 and 17 were amended. Claims 10-14 were cancelled. Claims 21-25 were newly added. Claims 1-9 and 15-25 were examined. Examiner filed a final rejection.
Applicant filed proposed after-final amendments as part of an AFCP 2.0 request on 6/17/21. Examiner expressed that examiner did not believe that the after-final amendments would overcome the prior art of record, as recorded in the interview summary dated 7/13/21.
Applicant filed an RCE on 7/13/21. Claims 1, 5, 15 and 25 were amended. Claim 26 was newly added. Claims 1-9 and 15-26 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 11/15/21. Claims 1, 15, 21 and 26 were amended. Claim 5 and 25 were canceled. Claims 1-5, 6-9, 15-24, and 26 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-4, 6-9, 15-24 and 26
Regarding the prior art of record:
The closest prior art of record is Lu et al. (US 20100265048 A1) in view of Seydoux et al. (US 20100062817 A1), hereinafter referred to as Lu and Seydoux, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, 21 and 26, Lu discloses A vehicle guidance system for aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
one or more processors (Lu discloses that the rearview imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed later in Lu [See at least Lu, 0029]); 
a memory communicably coupled to the one or more processors (Anyone of ordinary skill in the art will appreciate that the processor discloses by Lu in [Lu, 0029] must comprise a memory in order to execute the procedures disclosed by Lu [See at least Lu, 0029]) and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]) and are adjustable by the user via a user interface device located in a dashboard of the vehicle (Lu discloses that the side overlays may be adjusted or curved or reconfigured (such as in response to a steering wheel angle of the vehicle or the like) to provide a dynamic overlay when the vehicle is being driven in reverse toward the trailer or targeted object [See at least Lu, 0048]. It will be appreciated that the steering wheel comprises a vehicle input device located in the dashboard, and that it is used in the cited paragraph of Lu to adjust the curvature of the walls. If applicant intended for a feature of the walls other than their curvature to be modified (i.e., the height as disclosed in [0033] of applicant’s specification), applicant may wish to amend the claims to recite so), and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).
However, none of the prior art of record, taken either alone or in combination, teach or suggest a vehicle guidance system for aiding a user navigating a vehicle wherein the guideline determination module further includes instructions to determine a curvature of the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel wherein the curvature of the left and right three- dimensional guidelines walls is continually updated on the display device in response to detected changes in the gradient (emphasis added).
While Lu discloses three-dimensional guidelines walls overlaid on the camera view of a rearview camera (See at least Fig. 4 and 4A in Lu and [Lu, 0037]) which may change in curvature depending on the steering angle of a driver’s steering wheel (See at least [Lu, 0048]), Lu fails to teach, disclose or discuss the gradient or slope of the road, let alone using such a gradient or slope in order to modify the curvature of the walls.
And while Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly (See at least Figs. 9 and 11 in Seydoux and [Seydoux, 0104]), these guide markers are not curved at all, so there is no reason that it would have been obvious to use the guide marker system of Seydoux to teach in 
For at least the above stated reasons, claims 1, 15, 21 and 26 are allowed over the prior art of record.

Regarding claims 2-4, 6-9, 16-20, and 22-24, these claims are also allowed over the prior art of record. This is because claims 2-4 and 6-9 depend from claim 1, claims 16-20 depend from claim 15, and claims 22-24 depend from claim 21.

Regarding the previous 101 rejections of the claims, which are herein withdrawn:
Claims 1-4, 6-9, 15-20, 21-24, and 26 were previously rejected under 35 USC 101, as discussed in the most recent non-final rejection. Examiner wishes to clarify on the record exactly why these 101 rejections have been withdrawn.
In order to understand examiner’s rationale, examiner would direct readers to Example 37, Claim 1 of the Office’s “Subject Matter Eligibility Examples 37 to 42”, which have been attached to this office action for the reader’s convenience. In this example, the Office considers the following example claim:
Claim 1:
A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising:
receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon;
determining, by a processor, the amount of use of each icon over a predetermined period of time; and
automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.
	In considering this example claim, the Office sets a standard for when a claimed display may overcome rejection under 35 USC 101. In its 2019 Patent Subject Matter Eligibility analysis of this example claim, the Office determines that:
Step 1: the invention is directed to a process, satisfying Step 1 of the analysis; and
Step 2A – Prong 1: “The claim recites the limitation of determining the amount of use of each icon over a predetermined period of time. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components” (See at least page 2 of Patent Subject Matter Eligibility Examples 37 to 42).
What is of particular interest is how the Office treats Step 2A – Prong 2, which is used to determine whether or not the judicial exception is integrated into a practical application:
Step 2A – Prong 2: “The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is Patent Subject Matter Eligibility Examples 37 to 42).
Based on the above analysis, examiner concludes that the requirements for whether or not a display is eligible are:
(1) Specificity: the elements must be displayed with a specifically claimed layout as opposed to a high level of generality; and
(2) Responsiveness to inputs: the layout of the elements must change or update in a specific way responsive to a particular input.
Returning to applicant’s present application, examiner believes that, as per the 101 rejections in the non-final rejection, the claimed invention does satisfy steps 1 and 2A – Prong One of the PEG analysis. With regard to Step 2A – Prong Two, examiner concludes that:
(1) Specificity: the claimed invention, as currently amended in independent claims 1, 15, 21, and 26, does display the elements with a specific layout which is claimed, since applicant recites, “a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view”. This outlines a specific manner in which the three-dimensional guideline walls are displayed with respect to the surroundings, rather than just generically “displaying the guideline walls”. Earlier limitations in the claims further narrow the characteristics of the guideline walls which are displayed, including discussion of their width, curvature, and the fact that they indicate a potential path of travel of the vehicle. This leaves no doubt that the walls are displayed in a very specific manner rather than at a high level of generality.
wherein the curvature of the left and right three-dimensional guideline walls is continually updated on the display device in response to detected changes in the gradient” of the road along the potential path of travel. This means that, just like Example 37, Claim 1, applicant’s presently claimed invention does adjust the display’s layout in a specific manner responsive to very specific changing inputs over time.
Examiner therefore holds that, just like Example 37, Claim 1, the additional limitations of the amended claims of the present application serve to integrate the judicial exception of gathering vehicle sensor data into a practical application of a display of 3-D guideline walls that continually update their curvature responsive to the gradient of the road along the potential path of travel of the vehicle. Therefore, following the guidance set forth by the Office, the examiner cannot reject the presently pending claims under 35 USC 101. Any attempt to do so would be tantamount to suggesting that the Office not follow its own guidance and that all displays, by definition, are inherently ineligible. It is apparent from the Office’s own Example 37 that this is not at all the Office’s intention.
The 101 rejections of the presently pending claims are therefore withdrawn and a Notice of Allowance is issued herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                       
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668